DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 10, 2022, has been entered.


Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1 and 15 have been amended as requested.  The pending claims are 1-21 with claims 8-14 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the prior art rejection under 35 USC 103 as set forth in section 6 of the last Office action (Final Rejection mailed August 10, 2021).  However, the following new prior art rejection is set forth below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 has been amended to change the backing layer from being made at least in part from nylon polymer, the same polymer of the pile yarn, to being limited to being a polypropylene film.  While the specification teaches the pile yarn and the backing are made in at least part of the same polymer, which may be polypropylene or nylon, the specification as originally filed lacks support for the combination of nylon pile yarns and a polypropylene film backing.  Hence, claim 15 is rejected as containing new matter.  Claims 16-21 are also rejected for their dependency thereupon.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 20, which depend from claims 1 and 15, recite the limitation “said second backing layer.”  There is insufficient antecedent basis for this limitation in the claim since the second backing layer is not recited until claims 2 and 16. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0057329 issued to Day et al. as evidenced by US Patent 4,302,494 issued to Horton and in view of US 5,384,976 issued to Hall, 2009/0078377 issued to Ohara et al., and US 2010/0170160 issued to Albanese et al.
Day discloses pile weatherstripping dust plugs comprising piles 20, 22, 24 extending from a rollable backing strip (e.g., flexible film) 52, 54, 56 attached to an adhesive tape backing 34 (abstract and Figures 1 and 3).  Figure 3 shows three adjacent pile weatherstrips assembled in an edge-to-edge relationship and attached to the tape backing so as to provide a dust plug, wherein said each weatherstrip has a pile section and an adjacent non-pile section comprising the surface of the backing strips not having pile attached thereto (i.e., applicant’s “pile non-attachment section”) (section [0005] and Figure 3).  The width of an adjacent non-pile section is depicted as greater than the width of the pile section.  
Day does not explicitly detail suitable materials for the pile or backing strips, but does teach the pile weatherstrips may be made according to US 4,148,953 and US 4,302,495 (typographical error for 4,302,494) both issued to Horton and US 5,338,382 issued to Johnson (section 5).  Horton ‘494 discloses weather strips comprising polypropylene pile yarns and polypropylene backing strips that are ultra-sonically welded together (abstract and column 2, line 43-column 3, line 48 and Figures 7 and 7A).  
Thus, Day teaches the invention of claim 1 with the exception that the width of the pile section is greater than the width of the adjacent non-pile section.  However, such width configurations are known in the art of pile weatherstrips.  For example, Hall discloses a pile weatherstrip comprising a base strip and pile fibers, wherein the pile fibers extend centrally along the width of the base strip but do not extend across the full width to the edges of said base strip (col. 1, lines 7-12 and at least Figure 1).  Additionally, Ohara discloses a weatherstrip comprising pile threads extending from a base strip, wherein the pile area has a greater width than an adjacent non-pile area of the base strip (abstract and at least Figures 4 and 5).  Furthermore, Albanese discloses a pile weatherstrip comprising polypropylene pile yarn and a polypropylene backing strip, wherein the pile area has a greater width than an adjacent non-pile area of the base strip (section [0016] and at least Figure 1).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the widths of the pile and non-pile areas of Day in order to achieve a desired pile density and/or total width of the weather strip or dust plug for a particular application since such width relationships are known to be successful in the art of weatherstrips. Discovering the optimum or workable ranges of pile widths and backing strip widths would involve only routine skill in the art.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 1 is rejected as being obvious over the cited prior art.
Regarding claim 6, Day fails to teach the thicknesses of the backing strip and tape.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select thicknesses as presently claimed.  Specifically, it would have been obvious to one skilled in the art to employ the backing film and tape having a thickness of less than or equal to 30 mils, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  An increase in thickness of the backing film and tape would increase rigidity, while also increasing material costs.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 6 is rejected as being obvious over the cited prior art.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0057329 issued to Day et al. as evidenced by US Patent 4,302,494 issued to Horton and in view of US 5,384,976 issued to Hall, 2009/0078377 issued to Ohara et al., and US 2010/0170160 issued to Albanese et al., as applied to claim 1 above and in further view of US 2009/0094899 issued to Loughney et al. 
Day fails to teach overlapping the backing strips on the tape backing.  However, such a configuration is known in the art as an alternative to the edge-to-edge backing strip configuration taught by Day.  For example, Loughney 2009 discloses linear weather strips and dust plugs having a plurality of such weather strips in a side-by-side relationship (abstract and Figure 1).  Loughney 2009 teaches the weather strips are made in accordance with the incorporated Horton or Johnson patents (section [0025]).  
Figures 1, 3, 4, and 6 show backing strips having a pile attachment section comprising a first width and a “pile non-attachment section” (i.e., section of backing strip without any pile attached thereto) having a second width.  Figures 1 and 3 show three weatherstrips in a side-by-side relationship wherein each weather strip comprises a pile portion and non-pile portions along the edges such that when the weather strips are joined a spatial pattern of pile and non-pile portions is repeated.  Such side-to-side configuration is equivalent to Day’s edge-to-edge configuration. Figures 4 and 6 show an alternate configuration of five adjacent weather strip backings having their non-pile portions overlapping (i.e., stacked over or under) and welded together using an ultrasonic horn (i.e., with heat and pressure) (sections [0010], [0030], [0032], and [0034] and Figures 4 and 6).  Overlapping of the non-pile portions of the backings increases the density of the pile in the lateral widthwise direction thereof (section [0010]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Loughney’s alternate configuration of overlapping backing strips in the Day invention in order to increase the pile density thereof for a particular application.  The two configurations (edge-to-edge and overlapping) are known to be useful alternatives in the art as evidenced by Loughney 2009.  As such, selection of any of these known alternatives is within the level of ordinary skill in the art.  Therefore, claim 2 is rejected as being obvious over the cited prior art.  
Regarding claims 3-5, said claims limit the pile attachment area to being greater than the non-pile area by a factor of 2, 3, or 5 or more, respectively.  As set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the widths of the pile and non-pile areas of Day in order to achieve a desired pile density and/or total width of the weather strip or dust plug for a particular application.  Discovering the optimum or workable ranges of pile areas to backing strip areas would involve only routine skill in the art.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claims 3-5 are rejected as being obvious over the cited prior art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0057329 issued to Day et al. as evidenced by US Patent 4,302,494 issued to Horton and in view of US 5,384,976 issued to Hall, 2009/0078377 issued to Ohara et al., and US 2010/0170160 issued to Albanese et al., as applied to claim 1 above, and in further view of US 2013/0236684 issued to Loughney et al.
Regarding claim 7, Day fails to teach a pile height. As such, one must look to the prior art for guidance.  For example, Loughney 2013 teaches a pile height of ¼ inch (section [0020]). Hence it would’ve been obvious to one of ordinary skill in the art for the effective date of the claimed invention to select a pile height of ¼ inch as taught by Loughney 2013 in the pile weatherstrip of Day in order to provide a successful weatherstrip having sufficient thickness to inhibit air flow. Therefore claim 7 is rejected as being obvious over the cited prior art.
Claims 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0057329 issued to Day et al. in view of US 2013/0236684 issued to Loughney et al., US 5,384,976 issued to Hall, 2009/0078377 issued to Ohara et al., and US 2010/0170160 issued to Albanese et al.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0057329 issued to Day et al. in view of US 2013/0236684 issued to Loughney et al., US 5,384,976 issued to Hall, 2009/0078377 issued to Ohara et al., and US 2010/0170160 issued to Albanese et al., as applied to claim 15 above, and in further view of US 2009/0094899 issued to Loughney et al. 
Claims 15-21 differ from claims 1-7 in that the pile yarns are limited to being nylon instead of polypropylene.  Day does not explicitly detail suitable materials for the pile or backing strips, but does state the pile weatherstrips can be made according to the Horton and Johnson patents, which teach the pile and backing are both polypropylene.  However, it is known in the art to employ nylon pile with polypropylene backing, wherein the nylon fiber provides improved wear resistance and a more resilient pile than polypropylene.  For example, Loughney 2013 teaches pile weatherstrip comprising nylon pile and a polypropylene backing, which has good wear properties and is relatively low in cost (abstract and sections [0004] and [0025]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute nylon pile for the polypropylene pile of the Day weatherstrip in order to improve the wear characteristics of the weatherstrip.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 15-21 are rejected as being obvious over the cited prior art.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are moot in view of the new prior art rejections set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 27, 2022